Citation Nr: 0515923	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota.


FINDINGS OF FACT

The veteran's PTSD symptomatology is not met or approximated 
by symptoms such as circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions, Statement of the Case, and Supplemental Statement 
of the Case issued in connection with the veteran's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations and the reasons his claim was denied.  
In addition, a letter sent to the veteran dated in March 2004 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the veteran and VA in producing or obtaining that evidence 
or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the March 2004 VCAA letter satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
requesting the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Although the veteran 
was not explicitly requested to provide any evidence in his 
possession, he was informed that it was his responsibility to 
ensure that VA received any evidence not in the possession of 
the Federal government; this would necessarily include 
submitting any relevant evidence in his possession.  Thus, 
the failure to use the exact language of 38 C.F.R. 
§ 3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005). 

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ in March 
2004, prior to issuance of a Supplemental Statement of the 
Case in August 2004 and prior to transfer and certification 
of the appellant's case to the Board, and as described above 
the content of the notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant recent VA medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
Additionally, as will be reflected in the analysis section of 
this decision, the VA examination opinions obtained by the 
RO, when viewed in conjunction with the lay and additional 
medical evidence associated with the claims file, are 
sufficient for a determination on the merits of the veteran's 
appeal.  See 38 C.F.R. § 5103A(d).  Therefore, the Board 
finds that all obtainable evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

The veteran was an aerial gunner during World War II.  He saw 
multiple combat missions and his aircraft was shot down once, 
resulting in his being missing in action for a period of 
time.  He was diagnosed with "psychoneurosis, operational 
fatigue, mild" during service.  Effective the date of his 
discharge from service, he was granted service connection 
combat-related psychoneurosis, mixed, symptomatic, rated as 
50 percent disabling.  The rating was reduced to 30 percent 
effective from April 1947, and then to 10 percent effective 
from August 1949.  In August 1954, the veteran's service-
connected disability compensation was discontinued for 
failure to report for VA compensation examinations. 

In May 2001, the veteran submitted a written statement, 
seeking reinstatement of his service-connected disability 
compensation.

At a November 2001 VA examination, based on the history 
reflected in the claims file and his examination of the 
veteran, the examiner found that the appropriate diagnosis 
for the veteran was PTSD, chronic.  A Global Assessment of 
Functioning (GAF) of 60 was assigned.  On examination, the 
veteran evidenced no impairment of thought process or 
communication.  He did not suffer from delusions or 
hallucinations.  He did not evidence inappropriate behavior.  
He did not suffer from suicidal or homicidal thoughts.  He 
was able to maintain personal hygiene and other activities of 
daily living.  He was oriented to person, place and time.  He 
reported memory loss both short and long-term.  His long-term 
memory was spotty for dates and correct sequencing of events.  
His short-term memory was mildly impaired as well.  He did 
not engage in obsessive or ritualistic behaviors.  His rate 
and flow of speech were within normal limits.  He did not 
suffer from frank panic attacks, although he reported mild 
sweating on occasion as well as a generalized anxiety which 
sweeps over him nearly every day.  He felt that he had been 
depressed for the last few years.  He rated his current mood 
as "three or four" on a scale of 1 to 10, where one was 
extreme depression.  He did not suffer from impaired impulse 
control.  He did not suffer from obvious sleep impairment but 
stated that he watches television until he falls asleep, 
awakens with a television still on, falls asleep again, and 
so on throughout the night.  Although he still occasionally 
drank he reported that he had not had an alcoholic beverage 
in the past year.

In February 2002, the RO assigned an increased rating of 30 
percent for PTSD, effective from May 2001.

In April 2004, the veteran was afforded a second VA 
examination.  The diagnosis was PTSD, and the Global 
Assessment of Functioning was assessed as 65.  At the 
examination, the veteran arrived on time for his appointment.  
He was alert, well-oriented and appropriately groomed.  He 
was currently living alone.  He had women friends that he 
spent time with.  Lately, he was spending a lot of his time 
staying with his sister in California.  He found good 
companionship with a dog that had been abused by a former 
owner.  He interacted with his ex-wife and son on a fairly 
regular basis and also reported a good relationship with his 
daughter.  He was not getting into physical altercations.  He 
reported that his sleep was good sometimes, and some nights 
he stayed awake very late.  He reported that he had dreams 
about military experiences "now and then" and had 
difficulty determining the frequency of these dreams.  He 
reported that he woke up feeling sad after these dreams.  
When asked about flashbacks, which he had reported at his VA 
examination 3 years ago, he described experiences that he 
would better describe as "memories."  He had such memories 
once every two weeks or so.  During those times, he thought 
about incidents where comrades were killed and it made him 
feel sad.  He had few avoidance symptoms.  He described panic 
attacks from time to time throughout his life, but indicated 
he hadn't had any such symptoms in recent years.  He didn't 
feel anxious about anything and discussed the fact that he 
doesn't have a fear of death (which he brought up in the 
context of discussing his age).  He had thoughts that "maybe 
it's better in the next world" but denied suicidal ideation.  
The assigned GAF of 65 was said to reflect some mild social 
impairment.  He said he did not get along with others well, 
but on further questioning it appeared that he had a number 
of good relationships with family members and friends.  He 
did not endorse many of the symptoms he had reported to the 
VA examiner 3 years ago and seemed not to recall having had 
such symptoms in the past. 

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 30 
percent rating for PTSD will be assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  A 50 
percent rating will be assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, and mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The Board has also considered the Global Assessment of 
Functioning (GAF) scores that have been reported in recent 
years.  GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32].

GAF scores form 91 to 100 represent superior functioning in a 
wide range of activities.  GAF scores from 81 to 90 represent 
absent or minimal symptoms.  GAF scores form 71 to 80 
represent no more than slight impairment of in social, 
occupational or school functioning.  GAF scores of 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
schooling functioning (e.g., occasionally truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

November 2001 and April 2004 VA examination reports indicate 
a mild to moderate level of symptomatology, such as mild 
memory loss, generalized anxiety, occasional periods of 
elevated anxiety but not panic attacks, depressed mood, no 
obvious sleep impairment but some episodes of trouble 
sleeping, dreams "now and then" and memories approximately 
once every two weeks or so about military experiences 
including combat and comrades being killed that left him 
feeling sad, and thoughts that "maybe it's better in the 
next world" but without suicidal ideation.  These at most 
fit in squarely within the criteria for a 30 percent rating, 
i.e., occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

The next higher rating of 50 percent would require such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  By contrast, at his VA 
examinations there was no impairment of thought process or 
communication; there were no delusions or hallucinations; he 
did not evidence inappropriate behavior; he did not suffer 
from suicidal or homicidal thoughts; he was able to maintain 
personal hygiene and other activities of daily living; he was 
oriented to person, place and time; he did not engage in 
obsessive or ritualistic behaviors; his rate and flow of 
speech were within normal limits; he did not suffer from 
frank panic attacks; he did not suffer form impaired impulse 
control; he did not suffer from obvious sleep impairment; he 
was alert, well-oriented and appropriately groomed; he had 
women friends that he spent time with; he found good 
companionship with a dog that had been abused by a former 
owner; he had good relationships with his ex-wife, son and 
daughter; he wasn't getting into physical altercations; and 
he had some, but in the latter examiner's view few, avoidance 
symptoms.  He has some memory impairment, but in the Board's 
view it is better characterized by mild memory impairment 
than retention of only highly learned material and forgetting 
to complete tasks.  The November 2001 examiner specifically 
used the word "mild" to described the memory impairment.  
The symptomatology described at the November 2001 was 
somewhat more severe than at the April 2004 VA examination, 
but still, the range of symptomatology fit squarely within 
the criteria for 30 percent, and did not meet or approximate 
the criteria for a rating of 50 percent. 

The Board is cognizant of the fact that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  In 
this case, however, aside from the fact hat the reports of 
the two psychiatric examinations performed in recent years 
fail to show most if not all of the symptoms characteristic 
of a 50 percent rating, the veteran's GAF scores assessed at 
those evaluations, 60 and 65, are not consistent with a 
rating in excess of 30 percent.  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes).  That is, the scores as discussed by the examiners 
were said to reflect mild to moderate symptoms, and a 30 
percent evaluation contemplates mild to moderate symptoms 
such as occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  A score of 60 could in 
theory involve some of the criteria for a 50 percent rating, 
but these types of more serious symptoms (flattened affect, 
suicidal ideation, circumstantial speech, few friends) were 
ruled out by the examiners' reports, as discussed above.

Because the veteran's symptoms of PTSD are most nearly 
approximately by the criteria for a 30 percent rating, a 
rating in excess of 30 percent is not warranted.  See 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected PTSD.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board notes that there is no evidence 
in the claims file of frequent periods of hospitalization for 
PTSD.  There is nothing to show that PTSD is of such a degree 
as would create marked interference with employment.  The 
symptoms are generally indicated to be mild to moderate, and 
of symptomatology squarely considered by the criteria for a 
30 percent rating.  Accordingly, the Board finds that this 
case does not warrant referral for extraschedular 
consideration.  38 C.F.R. § 3.321(b). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).






ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


